Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 1 
	The claim recites that “the strap extends from the connection edge at an obtuse angle with the undersurface plane” and that “the strap enters the entrance at an obtuse entrance angle relative to the undersurface plane”. However, the drawings show these two straps entering at opposing angles (i.e. if one angle is acute, the other is obtuse, see e.g. FIG. 3). It is unclear whether this should be taken to be a typo and for one of the angles meant to be claimed as being acute, if the phrasing should be taken broadly to encompass either side of the angle formed by each being obtuse (for clarity, any given line intersection forms two angles, and so any acute angle also has an obtuse angle opposite it, and vice versa) which greatly broadens the scope of the language (i.e. it merely requires that they form a non-perpendicular angle), if it should be taken to require that the obtuse angle be formed facing in the direction of the undersurface (this seems to be the intent to the best of Examiner’s understanding), or if it has some other scope. Examiner notes that depending upon the interpretation, drawing objections and/or 112 1st paragraph rejections may be necessary. 
	The remainder of this office action is based on the invention as best understood by Examiner.   
With Respect to Claims 2-16 and 19-23  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 23 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent #4,558,495 to Olsen (Olsen) in view of U.S. Patent #7,661,633 to Igarashi (Igarashi). 
With Respect to Claim 1  
A load-rated tool tether comprising a gate (portion of 19 having/forming opening 20, Fig. 1) and a serrated surface strap (18, noting serration 22) integrally formed with the gate and extending from the gate (disclosed as a single part and shown as integrally formed, FIG. 1), the gate having a channel (20) therethrough between an entrance and an exit and a locking tang (any of the hooks matching the serrations 20, disclosed but not shown in the drawings) operably interfacing the channel between the entrance and the exit for the feed in and one-way non-releasable engagement of the strap therethrough in use (this is how such common clamping straps/cable tie style structures operation), wherein the strap and the gate transition at an integral connection edge at an connection angle with respect to a longitudinal axis of the channel (the clamping strap portion extends substantially perpendicular to the longitudinal axis of the channel as shown in FIG. 1) and wherein the gate has a dimension such that the entrance thereof is spaced away from the integral connection edge so as to define an undersurface of the gate between the integral connection edge and the entrance (FIG. 1 shows such an exposed undersurface), and wherein the tether further comprises a securement ring (21 and surrounding portion of 19) integrally formed with the gate (it is shown as a single integrally formed piece) and extending from the gate, in a direction away from the undersurface (it extends in a direction away from it in the same plane, and also has another portion that extends in a direction away from it perpendicular to it, either of which is sufficient to meet the language of the claim) between the entrance and the exit of the gate (FIG. 1) at an angle with respect to the longitudinal axis of the channel (it extends substantially perpendicular to the longitudinal axis of the channel), such that, in use, when the strap is tightened around a tool, the securement ring is resiliently held (noting disclosure of resilient hooks which indicates that the structure is resiliently held) by the integrally formed gate secured either side thereof by the strap between the integral connection edge and the entrance in a spaced apart configuration and the undersurface bears tangentially against the tool (capable of this use with an appropriate tool, alternately the power supply line 13 is part of a tool which is sufficient to meet the language of the claim), wherein the undersurface defines an undersurface plane, but does not disclose wherein the strap extends from the connection edge at an obtuse angle with the undersurface plane and the strap enters the entrance at an obtuse entrance angle relative to the undersurface plane and wherein the longitudinal axis forms an acute angle with the undersurface plane.  
However, Igarashi discloses forming a similar clamp structure for wrapping around a tubular article (see e.g. 2, FIG. 6), wherein the undersurface (18) defines an undersurface plane (FIG. 6), wherein the strap (3) extends from the connection edge at an obtuse angle with the undersurface plane (FIG. 6 shows an obtuse angle between the two on the side to the right) and the strap enters the entrance at an obtuse entrance angle relative to the undersurface plane (FIG. 6 shows an obtuse angle between the two on the side to the left) and wherein the longitudinal axis (noting channel axis where numeral 19 points in FIG. 6) forms an acute angle with the undersurface plane (noting the right side of the angle formed is an acute angle), and that its structure restrains the band in the insertion passage of the buckle, and does not require a support surface in the buckle with a particular shape, and allows the center line of a long component to be aligned with the axis of the mounting device.  
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Igarashi, to modify the strap and channel of Olsen to include the Igarashi structure, in order to obtain the benefits of the Igarashi structure, and/or as a mere substitution of one art known clamp structure for another.
Alternately, as to the securement ring integrally formed with the gate and extending from the gate in a direction away from the undersurface, between the entrance and the exit of the gate at an angle with respect to the longitudinal axis of the channel, Igarashi discloses forming its clamp with a securement structure (6) integrally formed with the gate and extending from the gate in a direction away from the undersurface, between the entrance and the exit of the gate at an angle with respect to the longitudinal axis of the channel (FIGS. 2-3 and 6), and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to form the ring of Olsen/the combination to extend similarly, in order to have it extend upwardly for ease of access and attachment, and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04).
Alternately, to the degree that Olsen does not explicitly detail the structure and operation of the hooks and how they engage the strap and one-way non-releasable engagement, as Applicant has not objected to the taking of official notice, it is taken as admitted prior art that it is known in the art for such clamping straps to include a tang with hook structures for mating with the serrations for one-way non-releasable engagement, and so it would have been obvious to use such as a mere selection of an art appropriate clamp strap structure to use.
With Respect to Claim 2  
A load-rated tool tether as claimed in claim 1, wherein the securement ring lies on a securement ring plane substantially perpendicular with respect to the longitudinal axis of the channel, but does not specify the plane and so does not explicitly disclose that it is perpendicular.  
However, it would have been obvious to make it perpendicular as a mere selection of an art appropriate angle to use (particularly as it is shown as substantially perpendicular), as doing so constitutes at most a mere change in size/proportion (i.e. if the angle is slightly off of perpendicular, it merely changes it to perpendicular) which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)), and/or as the angle is a results effective variable with the results being fit to a particular object.  It would have been obvious to one having ordinary skill in the art before the filing date of this application to make the angle perpendicular, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
With Respect to Claim 3  
A load-rated tool tether as claimed in claim 1, but does not disclose a particular size for the parts and so does not disclose wherein the undersurface has a dimension between the integral connection edge and the entrance of greater than 5 mm.  
However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to have the undersurface have a dimension greater than 5 mm as claimed, as a mere selection of an art appropriate size for the undersurface, in order to fit objects having a diameter greater than 5 mm, as doing so constitutes at most a mere change in size/proportion (i.e. if it were smaller, it constitutes merely making it larger) which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)), and/or as the size is a results effective variable with the results being fit to a particular object.  It would have been obvious to one having ordinary skill in the art before the filing date of this application to make the size at least 5 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
With Respect to Claim 4  
A load-rated tool tether as claimed in claim 1, wherein the undersurface has a dimension between the integral connection edge and the entrance of greater than 10 mm (see the rejection of claim 3 above for details, as the same reasoning applied).  
With Respect to Claim 5  
A load-rated tool tether as claimed in claim 1, wherein the undersurface is planar (FIGS. 1-2 show a planar surface; alternately Igarashi discloses a planar surface which renders such obvious; alternately to the degree that it could be argued that the drawings are at all unclear, making it planar when it is shown as at least substantially planar would have been obvious to one of ordinary skill in the art in order to achieve better fit to certain objects and/or as a mere selection of an art appropriate shape or at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04)).  
With Respect to Claim 6  
A load-rated tool tether as claimed in claim 1, but does not disclose the size of the hooks/tang and so does not disclose wherein the tang has a width of greater than 5 mm.  
However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to have the tang have a width of greater than 5 mm, in order to provide a large enough surface area to hook and provide sufficient securement, as a mere selection of an art appropriate size for the tang, as doing so constitutes at most a mere change in size/proportion (i.e. if it were smaller, it constitutes merely making it larger) which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)), and/or as the size is a results effective variable with the results being how large of an area of connection is made and how strong the connection, how sturdy the tang is, and similar mechanical benefits known in the art.  It would have been obvious to one having ordinary skill in the art before the filing date of this application to make the tang at least 5 mm wide, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
With Respect to Claim 7  
A load-rated tool tether as claimed in claim 1, wherein the tang is deflectably connected from a living hinge adjacent the entrance (i.e. it is a resilient hook/tang which indicates or alternately clearly renders obvious a living hinge to allow for the ratcheting motion common on such clamping straps).  
	Alternately, to the degree that Olsen does not explicitly detail its resilient hook structure and it might be possible to provide resilient hooks without a living hinge, as Applicant has not objected to the taking of official notice, it is taken as admitted prior art that it is known in the art to have similar resilient hooks/tangs include a living hinge in order to enhance their ability to resiliently pivot to allow the strap to pass through and move back into position, and so it would have been obvious to use such for the art known benefits of it and/or as a mere selection of an art appropriate hook/tang structure to use.
With Respect to Claim 8  
A load-rated tool tether as claimed in claim 1, wherein the longitudinal axis is substantially orthogonal with respect to the connection angle, but does not explicitly detail the angle and that it is orthogonal.  
However, it would have been obvious to make it orthogonal as a mere selection of an art appropriate angle to use (particularly as it is shown as substantially orthogonal), as doing so constitutes at most a mere change in size/proportion (i.e. if the angle is slightly off of perpendicular, it merely changes it to orthogonal) which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)), and/or as the angle is a results effective variable with the results being fit to a particular object.  It would have been obvious to one having ordinary skill in the art before the filing date of this application to make the angle perpendicular, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
With Respect to Claim 9  
A load-rated tool tether as claimed in claim 1, wherein the securement ring lies on a securement ring plane and wherein the plane is in alignment with the connection angle (FIGS. 1-2 shows them both extending outwardly in the same plane away from each other/in alignment as claimed; alternately to the degree that it could be argued that the drawings might not be to scale or might allow for some minor variance of such alignment, it would have been obvious to align them as claimed as a mere selection of an art appropriate alignment/angling to use, particularly as the drawings appear to show such alignment/angle).  
With Respect to Claim 10  
A load-rated tool tether as claimed in claim 1, wherein the securement ring is annular (FIG. 1).  
With Respect to Claim 11  
A load-rated tool tether as claimed in claim 1, wherein the securement ring comprises an outer cross-section profile and wherein the outer cross-section profile intersects a surface of the gate (FIG. 1).  
With Respect to Claim 12  
A load-rated tool tether as claimed in claim 11, wherein the securement ring comprises an inner cross-section profile and wherein the inner section profile meets the surface of the gate tangentially (Fig. 1, noting cylindrical section opposite the flat portion of 19 which will meet the gate tangentially and/or that the flat portion of 19 extends down to meet the ring portion tangentially).  
With Respect to Claim 13  
A load-rated tool tether as claimed in claim 10, but does not detail the size of the parts and so does not disclose wherein the securement ring comprises a thickness of greater than 3 mm.  
However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to form the securement ring with a thickness greater than mm, in order to provide a thicker ring for stronger securement, as a mere selection of an art appropriate size for the ring, as doing so constitutes at most a mere change in size/proportion (i.e. if it were smaller, it constitutes merely making it larger) which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)), and/or as the size is a results effective variable with the results being how strong the ring is and similar mechanical benefits known in the art.  It would have been obvious to one having ordinary skill in the art before the filing date of this application to make the ring at least 3 mm thick, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
With Respect to Claim 23  
A method of tool securement using the load rated tool tether of claim 1, the method comprising encircling a portion of the tool (i.e. the power cord is a portion of the tool) with the strap and inserting the strap through the entrance of the channel and out from the exit of the channel (FIG. 1) and tightening the strap about the tool such that an underside of the gate bears tangentially against the tool (disclosed as immovable and locked in position on the power supply line, and also disclosed as a “clamp strap” all of which indicate that it is tightened to contact as such is necessary in order to clamp/prevent movement/lock it in position, or alternately such is clearly obvious as a common use for such clamping straps).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #4,558,495 to Olsen (Olsen) in view of U.S. Patent #7,661,633 to Igarashi (Igarashi) as applied to claim 1 above, and further in view of either U.S. Patent #4,958,414 to Benoit (Benoit) or U.S. Patent #9,021,681 to Owen (Owen).
With Respect to Claim 14  
A load-rated tool tether as claimed in claim 1, but does not disclose wherein the strap comprises an aperture therethrough.  
	However, Benoit discloses forming a similar clamping strap wherein the strap comprises an aperture (44a) therethrough in order to allow for hanging the strap and an object held by it; Owen discloses forming a similar clamping strap wherein the strap comprises an aperture (26) therethrough in order to provide a mounting mechanism for the strap.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Owen or Benoit, to add an aperture (44a or 26) therethrough the strap of Olsen, in order to allow for hanging the strap or providing a mounting mechanism for the strap as taught by either reference.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #4,558,495 to Olsen (Olsen) in view of U.S. Patent #7,661,633 to Igarashi (Igarashi) as applied to claim 1 above, and further in view of either U.S. Patent #4,958,414 to Benoit (Benoit) or U.S. Patent #9,021,681 to Owen (Owen), or U.S. Patent #2,977,145 to Rifkin (Rifkin).
With Respect to Claim 14  
A load-rated tool tether as claimed in claim 1, but does not disclose wherein the strap comprises an aperture therethrough.  
	However, Rifkin discloses forming a similar clamping strap wherein the strap comprises an aperture (75) therethrough in order to allow for connecting a distal connection formation (70) so as to form a finger loop.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Rifkin, to add an aperture therethrough the strap of Olsen, in order to allow for connecting a distal connection formation (70) so as to form a finger loop as taught by Rifkin (e.g. to provide a finger loop for ease of carrying or ease of moving the clamping strap and/or a connected cord, tether, chuck or other structure).
With Respect to Claim 15  
A load-rated tool tether as claimed in claim 14, wherein the strap comprises a distal connection formation (70 per Rifkin) configured for connection with the aperture (per RIfkin).  
Claims 16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #4,558,495 to Olsen (Olsen) in view of U.S. Patent #7,661,633 to Igarashi (Igarashi) as applied to claim 1 above, and further in view of U.S. Patent Publication #2019/0218006 to Matz (Matz).
With Respect to Claim 16  
A load-rated tool tether as claimed in claim 1, but does not disclose further comprising a frictional engagement member against the undersurface.  
	However, Matz discloses forming a similar clamping strap with a frictional engagement member (soft member 14) against the undersurface (see e.g. FIGS. 18-19) in order to prevent axial movement of the bound object/material ([0067]).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Matz, to add a frictional engagement member (14) against the undersurface as taught by Matz, in order to prevent axial movement of the bound object/material as taught by Matz and/or for any other benefits disclosed by Matz or obvious to one of ordinary skill in the art for such structure.  
With Respect to Claim 19  
A load-rated tool tether as claimed in claim 16, wherein the friction pad comprises a planar rear surface (FIG. 19 shows a planar rear surface where it contacts the strap or to the rear which can be considered the left or right in the orientation shown in the bottom right in FIG. 19, and/or there are several different planar rear surfaces opposite the strap any of which can be considered a planar rear surface, depending on which part is considered to be the “rear” noting that no particular limitations regarding the meaning of this term is given and so any direction can be considered the “rear”).  
With Respect to Claim 20  
A load-rated tool tether as claimed in claim 19, wherein the friction pad comprises a curved front surface (FIG. 17 shows a curved front surface).  
	For clarity, the rear surface can be taken to be the surface facing towards or away from the strap and is planar as it lies in a curved plan, and the front surface is the opposite surface and is curved as shown in the drawings.
With Respect to Claim 21  
A load-rated tool tether as claimed in claim 20, wherein the curved front surface is semicylindrical about a transverse axis (FIG. 17).  
With Respect to Claim 22  
A load-rated tool tether as claimed in claim 16, wherein the friction pad has a dimension greater than a dimension of the undersurface such that edges thereof extend beyond the undersurface under adjacent portions of the strap (FIGS. 17-18).  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #4,558,495 to Olsen (Olsen) in view of U.S. Patent #7,661,633 to Igarashi (Igarashi) as applied to claim 1 above, and further in view of U.S. Patent #5,711,055 to Quick (Quick).
With Respect to Claim 23  
As an alternative to the rejection of claim 23 above using Olsen in view of Igarashi alone, Quick discloses using a similar clamping strap (38) having a strap lock/gate (39) and encircling a portion of the tool (28) with the strap (FIG. 1 and description) and tightening the strap about the tool such that an underside of the gate thereof bears tangentially against the tool (FIG. 1 and description).
Allowable Subject Matter
Claims 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments that the amendment has overcome the 112 rejections and that the prior art does not disclose or render obvious the subject matter of claims 17-18 are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 4/4/2022 have been fully considered but they are largely not persuasive or are moot in view of the new ground(s) of rejection.
Examiner notes that some arguments that the amendments overcome previous rejections and objections are persuasive, and as those objections/rejections are no longer present, will not be further addressed.
In response to Applicant’s arguments regarding the new claim language relating to the obtuse angles and Olsen, although Examiner disagrees as to the characterization of Olsen (e.g. Olsen does not specify the angles and the drawings do not clearly show the angles and further are not assumed to be to scale and so selecting the angles as claimed would be obvious, and also noting that Olsen’s strap as shown and with the flexible strap will angle as claimed during use as the strap is tightened about the tool/wire 13 which will rest on the undersurface and push the strap end at the opening towards 21 and the strap end at the integral formation will angle to curve around the tool), in the interests of advancing prosecution Examiner has provided the Igarashi reference which clearly demonstrates angling and a planar surface as claimed. 
In response to Applicant’s arguments regarding claim 5, Examiner firstly maintains that the drawings of Olsen show a flat surface with no markings at the undersurface which demonstrate a planar surface as claimed, and also notes that the new Igarashi reference also demonstrates a planar surface contacting the secured item on a similar clamping structure/strap; Applicant’s arguments that the planar tangential contact with the tool “may provide usefulness” and “is beyond any mere selection of a shape” do not make sense and are not persuasive, noting that that a shape may provide usefulness actually makes such a modification more obvious (absent unexpected results, which has not been argued and which arguments would likely be unpersuasive if raised as no evidence of such is currently of record), and there is no evidence provided to support that it would not be obvious to form the undersurface as planar as shown in the drawings (i.e. the “change in shape” merely indicates that to the degree that one might theoretically argue that the phrase “planar” is not in the specification, and the drawings may not be to scale or might allow for minor variance from planar construction, the apparent demonstration of planar construction in the drawings is sufficient to motivate one of ordinary skill to choose that shape from among the at least substantially planar constructions that would be inferred from the drawings).
In response to Applicant’s arguments regarding the fit to objects having a diameter greater than 5 mm and similar selections of size, Examiner maintains that Applicant has provided no evidence that the particular sizing would not have been an obvious selection in order to fit e.g. a wire/cord having a diameter greater than 5 mm and/or as a matter of routine optimization. Examiner maintains that Olsen (and at least most other references) does not specify a size for the parts, which requires a person of ordinary skill in the art to select an appropriate size, and that the size listed is within an acceptable or expected range in order to perform its function and so is obvious. 
Applicant's arguments (e.g. general statements that the inventive details “may provide usefulness” or are beyond “any mere selection of a shape”) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Applicant's arguments (e.g. general statements that the inventive details “may provide usefulness” or are beyond “any mere selection of a shape”) do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734